         Case 1:20-cv-00706-DLC Document 392 Filed 03/04/21 Page 1 of 2


                                    UNITED STATES OF AMERICA
                                  Federal Trade Commission
                                      WASHINGTON, D.C. 20580



 Bureau of Competition
  Health Care Division

March 4, 2021

The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

Re: FTC et al. v. Vyera Pharmaceuticals, LLC et al., 1:20-cv-00706 (DLC)

Dear Judge Cote:

Plaintiffs write to update the Court on the progress of our foreign discovery efforts and to seek
the Court’s direction as to the retrieval of the materials gathered in response to plaintiffs’ Letter
of Request to India.

As background, on July 24, 2020, this Court granted plaintiffs’ petition to issue a Letter of
Request to the High Court of Karnataka, India pursuant to the Hague Convention. ECF 196.
Shortly afterwards, chambers contacted plaintiffs and directed us to modify the request by
removing the Court as the designated recipient of the materials gathered in response to the
request. See ECF 204. Plaintiffs then filed that modified request with the High Court of
Karnataka, which appointed a commissioner to gather the requested materials. See ECF 324. On
February 19, 2021, the commissioner concluded the proceedings and filed these materials, which
amount to several written transcripts and video recordings of the same, with the High Court of
Karnataka.

According to the High Court’s order, the discovery obtained pursuant to our request will be sent
first to the Indian Central government and then to Your Honor. ECF 324 at 8. Plaintiffs
recognize that this process is inconsistent with Your Honor’s instruction, but understand from
our local counsel in India that Indian procedure requires this process. Plaintiffs therefore write to
inform the Court that these materials may arrive shortly. We also request direction as to how to
collect the materials from the Court. There are at least two options. First, the plaintiffs could
arrange to retrieve the materials directly from chambers or the courthouse. Alternatively,
plaintiffs could provide the mailing address to which these materials may be sent together with
FedEx shipping labels.

Plaintiffs thank the Court for its consideration and apologize for any inconvenience this may
cause.
        Case 1:20-cv-00706-DLC Document 392 Filed 03/04/21 Page 2 of 2




Sincerely,

/s/ Markus H. Meier
Assistant Director




                                      2
